                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DAVID LUCAS,                            )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )     CASE NO. 2:19-MC-3879-WKW
                                        )                [WO]
TERRY RAYBORN,                          )
                                        )
             Defendant.                 )

                                    ORDER

      On July 31, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 5.) Upon an independent review of the

record and the Recommendation, it is ORDERED as follows:

      (1)   The Recommendation is ADOPTED;

      (2)   The Rule 27 Petition for Discovery is DENIED; and

      (3)   This action is DISMISSED.

      Final judgment will be entered separately.

      DONE this 4th day of September, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
